Citation Nr: 0519711	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  00-18 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a skin disability, 
claimed as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
submitted to reopen the veteran's service connection claim 
for a skin disability.  He responded by filing a timely 
Notice of Disagreement, and was sent a Statement of the Case 
by the RO.  The veteran then filed a timely VA Form 9, 
perfecting his appeal of this issue.  

In an October 2002 decision, the Board determined the veteran 
had submitted new and material evidence to reopen his claim, 
and it should thus be considered on the merits.  This appeal 
was again remanded by the Board in August 2003.  It has now 
been returned to the Board for consideration.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran's epidermoid cysts and hydradenitis 
suppurativa did not manifest during military service.  

3.  The veteran's epidermoid cysts and hydradenitis 
suppurativa are not due to or the result of herbicide 
exposure.  


CONCLUSION OF LAW

The criteria for the award of service connection for a skin 
disability, diagnosed as epidermoid cysts and hydradenitis 
suppurativa, have not been met.  38 U.S.C.A. §§ 1110, 1113, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the September 2000 
Statement of the Case, the various Supplemental Statements of 
the Case, the Board's prior remands, and January 2003, May 
2003, and December 2003 RO letters to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claims on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  The veteran has reported that he receives medical 
care at the VA medical centers in Birmingham and Tuscaloosa, 
AL, and these records were obtained.  No private medical 
records have been obtained, as no such evidence has been 
indicated by the veteran.  The veteran has not otherwise 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  Finally, he has 
been afforded a recent VA medical examination in conjunction 
with his claim; for these reasons, his appeal is ready to be 
considered on the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in May 2000 2001, prior to 
the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in April 
2004, in light of the additional development performed 
subsequent to May 2000.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA) and Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App.  April 14, 2005).  

The veteran seeks service connection for a skin disorder, 
claimed as secondary to Agent Orange exposure.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2004).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

Because the veteran served in Vietnam during the period 
between January 1962 and May 1975, he is presumed to have 
been exposed to herbicides during such service.  38 C.F.R. 
§ 3.307(a)(6) (2004).  Veterans with herbicide exposure who 
subsequently develop a statutorily specified disability with 
a time limit indicated by statute will be awarded service 
connection for such a disability, provided other evidence 
does not rebut this presumption.  Among the specified 
disorders is chloracne, and other acneform diseases 
consistent with chloracne, which must manifest to a 
compensable degree within a year of the last date of 
exposure.  38 U.S.C.A. §§ 1113, 1116 (West 2002); 38 C.F.R. 
§§ 3.308, 3.309 (2004).  However, epidermoid cysts and 
hydradenitis suppurativa are not among the listed 
disabilities presumed to be related to herbicide exposure.  

The veteran's service medical records are negative for any 
diagnosis of or treatment for epidermoid cysts or 
hydradenitis suppurativa.  He was seen in October 1970 for 
penile lesions following sexual contact, but by the time of 
his service separation examination in August 1971, no skin 
disabilities were noted on objective physical examination.  

Because the record contains no evidence, other than the 
veteran's own contentions, that either epidermoid cysts or 
hydradenitis suppurativa began during military service, 
service connection for these skin disabilities must be 
denied, at least on a direct basis.  While VA medical records 
confirm the presence of hydradenitis as early as 1976 and 
cysts as early as 1978, these diagnoses are still several 
years after his 1971 service separation.  He was seen by VA 
in December 1976 for recurrent folliculitis and hydradenitis.  
According to a February 1978 treatment notation, he had a one 
year history of pilonidal cysts at the time he initially 
sought treatment.  No evidence of the onset of cysts or 
hydradenitis during military service has been presented, and 
no medical expert has stated that these disabilities began 
therein.  Nevertheless, this does not end the Board's 
inquiry.  

As was noted above, the veteran is presumed to have been 
exposed to herbicides during military service in Vietnam.  
However, he has not presented a diagnosis of chloracne, or 
any acneform skin disability consistent with chloracne, for 
which he may be granted service connection on a presumptive 
basis.  See 38 U.S.C.A. § 1116 (West 2002).  In December 
2003, he underwent VA dermatological examination in order to 
determine if he had any current skin disability related to 
service.  After physically examining the veteran and 
reviewing the claims file, the VA examiner diagnosed 
epidermoid cysts and hydradenitis suppurativa.  However, she 
did not find a diagnosis of chloracne or any other acneform 
disability was warranted, as symptoms of this disorder were 
currently not present or reflected in the record.  

Regardless of whether a claimed disability is recognized 
under 38 U.S.C.A. § 1116, pertaining to herbicide agent 
exposure presumptive diseases, an appellant is not precluded 
from presenting evidence that a claimed disability was due to 
or the result of herbicide exposure.  Brock v. Brown, 10 Vet. 
App. 155, 160 (1997) (citing Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994)).  However, medical evidence of this fact is 
required.  Id.  

In the present case, the veteran has not presented any 
medical evidence suggesting a nexus between any current skin 
disability, and herbicide exposure.  His VA medical treatment 
records, while voluminous, are silent on this matter.  In 
fact, on VA examination in January 1991, a VA physician 
determined the veteran's recurrent cysts were "not related 
to Agent Orange."  The veteran has himself alleged that he 
has a current skin disability which was first incurred during 
active military service, or is the result of herbicide 
exposure.  However, as a layperson, his assertions regarding 
medical diagnosis, causation, and etiology are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the veteran has not presented competent 
evidence that his epidermoid cysts and hydradenitis 
suppurativa began during active military service.  He has 
also not presented evidence that such current disabilities 
were due to or resulted from herbicide exposure during 
service.  Therefore, the preponderance of the evidence is 
against the award of service connection for a skin 
disability, diagnosed as epidermoid cysts and hydradenitis 
suppurativa.  As a preponderance of the evidence is against 
the award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).




ORDER

Entitlement to service connection for a skin disability, 
diagnosed as epidermoid cysts and hydradenitis suppurativa, 
and claimed as secondary to herbicide exposure, is denied.  




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


